Citation Nr: 0831660	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  07-02 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a combined evaluation for compensation 
purposes in excess of 70 percent for the period from March 
31, 2004 to September 13, 2005 and in excess of 80 percent 
from September 13, 2005, forward.  

2.  Whether the veteran filed a timely notice of disagreement 
with a July 2004 rating decision in which the RO denied 
service connection for left shoulder strain and left inner 
arm pain.  

3.  Entitlement to an evaluation in excess of 30 percent 
disabling for numbness left arm, with pain (also claimed as 
left hand condition) associated with residuals gunshot wounds 
to the left chest, with muscle damage to Muscle Group I.  

4.  Entitlement to an evaluation in excess of 10 percent 
disabling for residuals gunshot wounds to the left chest, 
with muscle damage to Muscle Group I.  

5.  Entitlement to an evaluation in excess of 10 percent 
disabling for left shoulder strain with degenerative joint 
disease associated with residuals gunshot wounds to the left 
chest, with muscle damage to Muscle Group I.  

6.  Entitlement to an evaluation in excess of 30 percent 
disabling for residuals of a gunshot wound with involvement 
of the sensory branch of the radial nerve and muscle damage 
to Muscle Group VII, right forearm (also claimed as right 
hand condition).  

7.  Entitlement to an evaluation in excess of 10 percent 
disabling for residuals left knee strain with degenerative 
joint disease.  

8.  Entitlement to an evaluation in excess of 10 percent 
disabling for residuals right ankle sprain.  

9.  Entitlement to an evaluation in excess of 10 percent 
disabling for residuals lower back injury with L4-S1 
degenerative disc disease.  

10.  Entitlement to a total evaluation based on individual 
unemployability due to service connected disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to 
December 1993.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from March 2006, June 2006, and September 2006 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).   

The issues listed on the title page of this Board decision 
come to the Board with a procedural posture that is far from 
an ideal model.  A review of the record reveals only a single 
notice of disagreement received prior to the December 13, 
2006 mailing of the Statement of the Case.  That notice of 
disagreement was specifically with the denial of a TDIU in 
the September 2006 rating decision and was received by VA in 
October 2006.  

However, the Board's jurisdiction over all of the issues 
regarding increased evaluations listed on the title page of 
this Board decision derives from the veteran's perfected 
appeal as to the September 2006 rating decision, in which the 
RO denied a TDIU and the statement of the case issued in 
December 2006 (citing eight issues), along with the 
substantive appeal submitted that month.  

In any event, a claim for a TDIU is a claim for an increased 
rating, albeit with a specialized criterion - the inability 
to secure and follow a substantially gainful occupation as 
the result of service-connected disabilities.  As this is a 
claim for an increased rating for all service-connected 
disabilities alleged to have resulted in unemployability, the 
Board finds that the appeal of the TDIU confers jurisdiction 
over those issues.  

The Board has listed the March 2006 and June 2006 rating 
decisions in the second paragraph of this INTRODUCTION 
because in those decisions the RO adjudicated issues 3, 5, 6, 
7, 8, and 9 (listed on the title page of this Board 
decision).  Although the Board does not find a specific 
notice of disagreement with those decisions, jurisdiction 
acquired from the Notice of Disagreement to the September 
2006 issue extends to those issues.  

The Board has retained the issues stated in the December 2006 
Statement of the Case and listed separately the issues for 
each disability that gave rise to the veteran's claim for a 
TDIU.  The only deviation from the form of the Statement of 
the Case is that the Board has listed on the title page of 
this Board decision issues involving the veteran's 
neurological and muscle disabilities of the left upper 
extremity, as issues 3 and 4.  

The only service-connected disabilities not reviewed below 
and not listed on the title page of this Board decision are 
those concerning lacerations of the veteran's chin and right 
eyebrow.  The veteran has never contended that these 
disabilities give rise to an inability to secure and follow a 
substantially gainful occupation (a criterion for a TDIU) and 
hence, the disability ratings assigned for those conditions 
are not before the Board.  

As to issue 1 listed on the title page, the combined 
evaluation assigned for the veteran's service connected 
disability is merely a question tertiary to the veteran's 
claim for a TDIU.  Hence, the Board has preserved the form of 
the December 2006 Statement of the Case and addresses that 
issue separately in the REASONS AND BASES section of this 
Board decision.  In the letter accompanying the June 2006 
rating decision, the RO responded to the veteran's inquiry as 
to the combined evaluation for compensation.  

As to issue 2, listed on the title page, the timeliness of an 
appeal of a July 2004 decision that denied service connection 
for left shoulder strain, the Board is dismissing this issue 
because service connection has been granted with an effective 
date of March 2004, the date of the veteran's claim that was 
denied in the July 2004 decision.  The Board has treated this 
separately in the REASONS AND BASES section of this Board 
decision and kept the issue listed separately on the title 
page so as to avoid adding to any confusion caused by the 
listing of the issue in the Statement of the Case.  

In May 2007, the Board remanded this matter to the RO via the 
Appeals Management Center in Washington DC. to afford the 
veteran an opportunity for a hearing before a member of the 
Board.  In October 2007, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  As the action 
specified action specified in the May 2007 REMAND has been 
completed, the matter has been properly returned to the Board 
for appellate consideration.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.  Application of 38 C.F.R. § 4.25 and § 4.26 to the ratings 
assigned for the veteran's service-connected disabilities 
results in a combined evaluation for compensation of 70 
percent for the period from March 31, 2004 to September 13, 
2005 and 80 percent for the period from September 13, 2005, 
forward.  

2.  Service connection for left shoulder strain with 
degenerative joint disease associated with residuals gunshot 
wounds to the left chest with muscle damage to Muscle Group I 
was granted in September 2006, effective in March 2004.  
Therefore, the timeliness of the notice of disagreement 
regarding the issue of service connection for this disability 
is rendered moot. 

3.  The veteran's numbness left arm, with pain associated 
with residuals gunshot wounds to the left chest, with muscle 
damage to Muscle Group I, results in no more than moderate 
incomplete paralysis of all radicular groups of the minor 
upper extremity.  

4.  The veteran's residuals gunshot wounds to the left chest, 
with muscle damage to Muscle Group I, results in no more than 
moderate disability of Muscle Group I of the minor upper 
extremity.  

5.  The veteran's left shoulder strain with degenerative 
joint disease associated with residuals gunshot wounds to the 
left chest, with muscle damage to Muscle Group I, does not 
result in motion of the left arm limited to shoulder level.  

6.  The veteran's residuals of a gunshot wound with 
involvement of the sensory branch of the radial nerve and 
muscle damage to Muscle Group VII, right forearm results in 
no more than moderate incomplete paralysis of the radial 
nerve.  

7.  The veteran's residuals left knee strain, with 
degenerative joint disease, results in left knee flexion 
greater than 60 degrees, extension of 0 degrees, and does not 
result in instability or recurrent subluxation of the left 
knee.  

8.  The veteran's residuals right ankle sprain results in no 
more than moderate limitation of motion of the right ankle.  

9.  The veteran's residuals lower back injury with L4-S1 
degenerative disc disease results in forward flexion of the 
thoracolumbar spine greater than 60 degrees, a combined range 
of motion of the thoracolumbar spine greater than 120 
degrees; does not result in muscle spasm or guarding severe 
enough to result in an abnormal spinal contour or an abnormal 
gait; has resulted in no incapacitating episodes; and does 
resulting objective neurologic abnormalities.  

10.  The veteran's service-connected disabilities do not 
render him to be unable to secure and follow a substantially 
gainful occupation.  

CONCLUSIONS OF LAW

1.  The criteria for a combined evaluation for compensation 
in excess of 70 percent for the period from March 31, 2004 to 
September 13, 2005, and in excess of 80 percent from 
September 13, 2005, forward, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.25, 4.26 (2007).  

2.  The Board is without jurisdiction to adjudicate the issue 
of whether a notice of disagreement was timely filed with a 
July 2004 denial of service connection for left shoulder 
strain with inner arm pain because there remain no of errors 
of fact or law for appellate consideration.  38 U.S.C.A. §§  
511(a), 7105(d)(1) (West 2002).  

3. The criteria for a rating higher than 30 percent disabling 
for numbness left arm, with pain associated with residuals 
gunshot wounds to the left chest, with muscle damage to 
Muscle Group I, have not been met.  38 U.S.C.A. §§ 1155; 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 
4.14, 4.55, 4.124a, Diagnostic Code 8513 (2007).  

4.  The criteria for a rating higher than 10 percent 
disabling for residuals gunshot wounds to the left chest, 
with muscle damage to Muscle Group I of the minor upper 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.14, 
4.55, 4.73, Diagnostic Code 5301 (2007).  

5.  The criteria for a rating higher than 10 percent 
disabling for left shoulder strain with degenerative joint 
disease associated with residuals gunshot wounds to the left 
chest, with muscle damage to Muscle Group I, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5003, 
5010, 5201 (2007).

6.  The criteria for a rating higher than 30 percent 
disabling for residuals of a gunshot wound with involvement 
of the sensory branch of the radial nerve and muscle damage 
to Muscle Group VII, right forearm, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.3, 4.7, 4.10, 4.14, 4.55, 4.73, Diagnostic Code 5307, 
4.124a, Diagnostic Code 8514 (2007).  

7.  The criteria for a rating higher than 10 percent 
disabling for residuals left knee strain with degenerative 
joint disease have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2007).

8.  The criteria for a rating higher than 10 percent 
disabling for residuals right ankle sprain have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (Wet 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5271 (2007).

9.  The criteria for a rating higher than 10 percent 
disabling for residuals low back injury with L4-S1 
degenerative disc disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 
4.7, 4.10, 4.71a, Diagnostic Codes 5237-5243 (2007).

10.  The criteria for a total disability evaluation based on 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 
3.341, 4.16, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Timeliness of notice of disagreement

In the July 2004 rating decision, the RO denied service 
connection for left shoulder strain and left inner arm pain.  
This was listed as issue 4 on that rating decision. 
In November 2004, VA received a letter from the veteran with 
a subject line stating "REQUEST FOR REVIEW OF DECISION #4 OF 
30 JULY 2004.  

In June 2006, the RO granted service connection for this 
disability, characterizing the disability as left shoulder 
strain with degenerative joint disease associated with 
residuals gunshot wound to the left chest, with muscle damage 
to Muscle Group I.  In explaining the effective date assigned 
for service connection, the RO stated that "[a]n evaluation 
of 10 percent is assigned from March 31, 2004, the date your 
claim for service connection was received."  

The June 2006 rating decision granted service connection for 
the disability for which service connection was denied in the 
July 2004 decision.  Hence, any appeal by the veteran as to 
the July 2004 denial of service connection for that 
disability was resolved as the benefit sought by the veteran 
was granted in full.  See 38 U.S.C.A. § 7105(d)(1); see also 
Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).  

Simply stated, because the RO has granted the benefit sought 
by the veteran, there remains no case or controversy over 
which the Board has jurisdiction.  38 U.S.C.A. § 511(a); Cf. 
Swan v. Derwinski, 1 Vet. App. 20, 22-23 (1990) (Court 
adheres to 'case or controversy' limitation as to standing to 
appeal).  Therefore, the claim is dismissed.  

Propriety of combined evaluation for compensation purposes

In letters dated in March 2006 and August 2006 the veteran 
disagreed with the combined evaluation for compensation 
purposes assigned by the RO.  He contends that from March 31 
to September 13, 2005 his combined evaluation for 
compensation purposes should be 90 percent rather than 70 
percent and that from September 13, 2005 forward his combined 
evaluation for compensation purposes should be 90 percent 
rather than 80 percent.  

While the veteran's confusion is understandable, the veteran 
is incorrect.  He errs in that he incorrectly assumes that VA 
simply adds the disability ratings assigned for each 
disability to arrive at the combined evaluation for 
compensation purposes.  

The combined evaluation for compensation purposes is arrived 
at by application of tables contained in the regulations 
governing benefits administered by VA.  See 38 C.F.R. §  
4.25.  

The September 2006 rating decision lists the veteran's 
service connected disabilities along with the evaluations, in 
percentages, assigned for each disability, as follows:  

(1)  Numbness left arm, with pain (also claimed as left hand 
condition) associated with residuals gunshot wounds to the 
left chest, with muscle damage to Muscle Group I, evaluated 
as 30 percent disabling from March 2004.  (2)  Residuals 
gunshot wound with involvement of the sensory branch of the 
radial nerve, and muscle damage to Muscle Group VII, right 
forearm (also claimed as right hand condition) (Major), 
evaluated as 20 percent disabling from December 1993 and 30 
percent from September 2005.  (3)  Residuals right ankle 
sprain, evaluated as 10 percent disabling from December 1993.  
(4) Residuals gunshot wounds to the left chest, with muscle 
damage to Muscle Group I, evaluated as 10 percent disabling 
since December 1993.  (5) Left shoulder strain with 
degenerative joint disease associated with residuals gunshot 
wounds to the left chest, with muscle damage to Muscle Group 
I as 10 percent from March 2004.  (6)  Residuals, left knee 
strain, evaluated as 10 percent disabling since March 2004.  
(7) Residuals, lower back injury, evaluated as 10 percent 
disabling since September 2005.  (8)  Laceration right 
eyebrow, evaluated as 0 percent disabling since December 
1993.  (9)  Laceration of chin, evaluated as 0 percent 
disabling since December 1993.  

Also included in that rating decision, under a heading for 
the combined evaluation for compensation, are statements as 
to the combined ratings assigned.  70 percent is listed as 
the combined evaluation for compensation since March 31, 
2004, which includes a 6.4 percent bilateral factor for all 
compensably rated disabilities with the exception of that of 
the veteran's low back.  80 percent is listed as the combined 
evaluation for compensation since September 13, 2005, which 
similarly includes a 6.8 percent bilateral factor.  

Disability ratings are combined by application of a combined 
ratings table found at 38 C.F.R. § 4.25.  This table results 
from the consideration of the efficiency of the individual as 
affected first by the most disabling condition, then by the 
less disabling condition, and then by other less disabling 
conditions, if any, in the order of severity.  38 C.F.R. 
§ 4.25.  Once this procedure is completed, the result is 
rounded up or down; for example if the combined rating is 64 
percent, the rating assigned would be rounded to 60 percent.  
Id.  Conversely, if the number was 65 percent or higher, the 
rating assigned would be rounded to 70 percent.  Id.  

When a partial disability results from disease or injury of 
both arms, or both legs, or of paired skeletal muscles, the 
ratings for the disabilities of the right and left sides will 
be combined as usual and 10 percent of this value will be 
added, rather than combined, before proceeding with further 
combinations or converting to degree of disability.  38 
C.F.R. § 4.26.  The bilateral factor will be applied to such 
bilateral disabilities before other combinations are carried 
out and the rating for such disabilities including the 
bilateral factor in this section will be treated as 1 
disability for the purpose of arranging order of severity and 
for all further combinations.  Id.  

The correct procedure when applying the bilateral factor to 
disabilities affecting both upper extremities and both lower 
extremities is to combine the ratings of the disabilities 
affecting the 4 extremities in the order of their individual 
severity and apply the bilateral factor by adding, not 
combining, 10 percent of the combined value thus attained.  
38 C.F.R. § 4.26(b).  

For the period from March 31, 2004 to September 13, 2005, 
combining the ratings of the disabilities affecting the 
veteran's 4 extremities in their order of individual severity 
is accomplished as follows: 30 percent for numbness left arm 
combined with 20 percent for gunshot wound residuals of the 
radial nerve results in a rating of 44 percent.  Combining 
the 10 percent rating for residuals of a right ankle sprain 
with 44 percent results in a rating of 50 percent.  Combining 
10 percent for residuals of a left knee strain with 50 
percent results in a rating of 55 percent.  Combining 10 
percent for residuals of gunshot wounds of left chest (which 
operate as a disability of the left shoulder) with 55 percent 
results in a 60 percent rating.  Combining 10 percent for 
left shoulder strain with degenerative joint disease with 60 
percent results in a 64 percent rating.  Adding 10 percent of 
64 percent (which is 6.4 percent) to 64 percent results in a 
rating of 70.4 percent.  Finally rounding 70.4 percent 
results in a combined evaluation for compensation of 70 
percent.  This is the value assigned by the RO for the period 
prior to and including March 31, 2004.  

The only change for the period from September 13, 2005, 
forward is that the evaluation assigned for the veteran's 
residuals of gunshot wound of the right forearm, was rated as 
30 percent disabling rather than 20 percent disabling and his 
residuals of a lower back injury was rated as 10 percent 
disabling rather than as noncompensable.  

For the period from September 13, 2005 forward, the combined 
evaluation for compensation is arrived at as follows.  30 
percent for numbness left arm combined with 30 percent for 
gunshot wound residuals of the radial nerve results in a 
rating of 51 percent.  Combining the 10 percent rating for 
residuals of a right ankle sprain with 51 percent results in 
a rating of 56 percent.  Combining 10 percent for residuals 
of a left knee strain with 56 percent results in 60 percent.  
Combining 10 percent for residuals of gunshot wounds of left 
chest (which operate as a disability of the left shoulder) 
with 60 percent results in 64 percent.  Combining 10 percent 
for residuals left shoulder strain with degenerative joint 
disease with 64 percent results in 68 percent.  Adding 10 
percent of 68 percent (which is 6.8 percent) to 68 percent 
results in a rating of 74.8 percent.  Combining 10 percent 
for residuals of lower back injury with 74.8 percent results 
in 78 percent.  Finally, rounding 78 percent results in a 
combined evaluation for compensation purposes of 80 percent 
for the period from September 13, 2005, forward.  This is the 
value assigned by the RO for that period.  

The RO correctly combined applied VA regulations to arrive at 
the evaluation for compensation purposes for the period from 
March 31 2004 to September 12, 2005 and for the period from 
September 13, 2005, forward.  Hence, the veteran's appeal as 
to the propriety of the combined evaluation rating must be 
denied.  There are no contested facts as to this matter.  
Resolution requires only a mechanical application of the law 
to the undisputed facts.  All evidence is against a finding 
other than that explained above.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).  



Ratings of each pertinent disability - general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505, 509 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims. 

Ratings for certain disabilities are based on "handedness", 
that is, whether the disability is of the dominant (major) 
side or the non- dominant (minor) side.  38 C.F.R. § 4.69.  
Ratings tend to be higher for disabilities of the dominant 
side than for disabilities of the non-dominant side.  Of 
record is a report of medical history, dated in September 
1993, in which the veteran indicated that he is right handed.  
Hence, his gunshot wound injuries to the left side of his 
chest/back involve disability of the non-dominant, or minor, 
side, while his gunshot wound injuries of the right forearm 
involve disability of the dominant, or major side.  

Ratings for the veteran's left knee disability and left 
shoulder strain were assigned by the RO with reference to 
degenerative joint disease (arthritis).  

For disability due to traumatic arthritis the rater is 
directed to apply the criteria for degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis is evaluated based on the limitation of motion of 
the joint.  38 C.F.R.  § 4.71a, Diagnostic Codes 5003, 5010.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  If the joint is affected by 
limitation of motion but the limitation of motion is 
noncompensable under the appropriate diagnostic code, a 10 
percent rating applies for each such major joint or group of 
minor joints affected by limitation of motion.  Id.  In the 
absence of limitation of motion, a 10 percent rating applies 
for X-ray evidence of involvement of two or more minor joint 
groups.  Id.  A 20 percent rating applies for X-ray evidence 
of involvement of two or more minor joint groups, with 
occasionally incapacitating exacerbations.  Id.

In rating disabilities involving arthritis, the provisions of 
38 C.F.R. § 4.59 must be considered.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability and to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

Ratings for the veteran's left shoulder strain, left knee 
strain, left ankle sprain, and lower back injury were 
assigned by the RO based on application of criteria for 
musculoskeletal disability.  In determining the appropriate 
evaluation for musculoskeletal disabilities, particular 
attention is focused on functional loss of use of the 
affected part.  Under 38 C.F.R. § 4.40, functional loss may 
be due to pain, supported by adequate pathology and evidenced 
by visible behavior on motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  Under 38 C.F.R. § 
4.45, factors of joint disability include increased or 
limited motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

Disabilities associated with gunshot wounds

In this case, the residuals of the veteran's gunshot injuries 
of the torso, which affect his upper extremity, have been 
assigned ratings under numerous diagnostic codes as follows:  
(1) A 30 percent rating for moderate incomplete paralysis of 
all radicular groups, under 38 C.F.R. § 4.124a, Diagnostic 
Code 8513; for numbness of his left upper extremity; (2) a 10 
percent rating for strain and degenerative joint disease of 
his left shoulder, under 38 C.F.R. § 4.71a, Diagnostic Codes 
5010; and (3) a 10 percent rating for moderate disability due 
to damage to Muscle Group I under 38 C.F.R. § 4.73, 
Diagnostic Code 5301.  

Residuals of the veteran's gunshot wound of the right forearm 
are currently evaluated as 30 percent disabling, under 
38 C.F.R. § 4.124a, Diagnostic Code 8514, for moderate 
incomplete paralysis of the right radial nerve.  

The Board will first provide the rating criteria applicable 
to the veteran's disabilities associated with his gunshot 
wound injuries and then provide the reasons and bases for its 
decision as to these matters.  Because there are so many 
diagnostic codes potentially applicable to rating the four 
disabilities deriving from the veteran's gunshot wounds, the 
Board has separated the rating criteria from the facts and 
analyses.  




Gunshot wound disabilities - Neurological rating criteria

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  See 
note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 
4.124(a).  When the involvement is wholly sensory, the rating 
should be for mild, or at most, the moderate degree.  Id.

Diagnostic Code 8513 provides evaluations for paralysis of 
all radicular groups.  Under that Diagnostic Code a 20 
percent evaluation is provided for mild incomplete paralysis 
all radicular groups of the minor side.  A 30 percent 
evaluation is provided for moderate incomplete paralysis all 
radicular groups of the minor side, a 60 percent evaluation 
is provided for severe incomplete paralysis of all radicular 
groups of the minor side, and an 80 percent evaluation is 
provided for complete paralysis of the minor side.  Id.  

Informing what constitutes complete paralysis of all 
radicular groups are the criteria found in Diagnostic Codes 
8510, 8511, and 8512, for rating disability of the upper, 
middle, and lower radicular groups, respectively.  Complete 
paralysis of the upper radicular group is where all shoulder 
and elbow movements lost or severely affected, hand and wrist 
movements not affected.  Complete paralysis of the middle 
radicular group is where adduction, abduction and rotation of 
arm, flexion of elbow, and extension of wrist lost or 
severely affected.  Complete paralysis of the lower radicular 
group is where all intrinsic muscles of hand, and some or all 
of flexors of wrist and fingers, paralyzed (substantial loss 
of use of hand).  

Complete paralysis of the musculospiral nerve (the radial 
nerve) of the major side warrants a 70 percent rating and is 
shown where there is drop of the hand and fingers; or with 
the wrist and fingers perpetually flexed; or with the thumb 
adducted falling within the line of the outer border of the 
index finger; or inability to extend the hand at the wrist, 
extend the proximal phalanges of the fingers, extend the 
thumb, or make lateral movement in the wrist; with supination 
of the hand or extension or flexion of the elbow weakened; or 
loss of synergic motion of the extensors seriously impairing 
hand grip. 38 C.F.R. § 4.124a, Diagnostic Code 8514.  Ratings 
of 50 percent, 30 percent, and 20 percent are assigned for 
severe, moderate, and mild incomplete paralysis of the radial 
nerve of the major side, respectively.  Id.

Gunshot wound disabilities - muscle injury rating criteria

Muscle injuries are evaluated pursuant to criteria at 38 
C.F.R. §§ 4.55, 4.56, and 4.73. For rating purposes, the 
skeletal muscles of the body are divided into 23 muscle 
groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The 
specific bodily functions of each group are listed at 38 
C.F.R. § 4.73.

Generally, a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating for the same body part, 
unless the injuries affect entirely different functions.  38 
C.F.R. § 4.55(a); see also 38 C.F.R. § 4.14.  Additionally, 
the combined evaluation of muscle groups acting on a single 
unankylosed joint must be lower than the rating for 
unfavorable ankylosis of that joint, except when muscles 
groups I and II are acting on the shoulder.  38 C.F.R. § 
4.55(d).  When compensable muscle group injuries are in the 
same anatomical region, but do not act on the same joint, the 
rating for the most severely injured muscle group will be 
increased by one level, and used as the combined evaluation 
for all affected muscle groups.  38 C.F.R. § 4.55(e).

The severity of the muscle disability is determined by 
application of criteria found at 38 C.F.R. § 4.56.  First, an 
open comminuted fracture with muscle or tendon damage will be 
rated as severe, unless (for locations such as the wrist or 
over the tibia) the evidence establishes that the muscle 
damage is minimal.  38 C.F.R.  § 4.56(a).  A through and 
through injury with muscle damage shall be evaluated as no 
less than a moderate injury for each group of muscles 
damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c).

Under Diagnostic Codes 5301 to 5323, muscle injuries 
disabilities are rated as slight, moderate, moderately 
severe, or severe according to criteria based on the type of 
injury, the history and complaint, and objective findings.  
38 C.F.R. § 4.56(d).

A slight muscle disability is one where the injury was a 
simple wound of muscle without debridement or infection.  The 
service department record would show a superficial wound with 
brief treatment and return to duty.  There would be healing 
with good functional results.  There would be cardinal signs 
or symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c).  Objectively, there would be a minimal scar, with no 
evidence of fascial defect, atrophy, or impaired tonus.  
There would be no impairment of function, or metallic 
fragments retained in muscle tissue.  Id.  

A moderate muscle disability is one where the injury was 
either through and through, or a deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without the effect of high velocity missile, 
residuals of debridement, or prolonged infection.  The 
service department record (or other evidence) would show in 
service treatment for the wound.  There would be a consistent 
complaint of one or more of the cardinal signs or symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  Objectively, the entrance (and if present, 
exit) scars would be small or linear, indicating short track 
of missile through muscle tissue.  Some loss of deep fascia 
or muscle substance, or impairment of muscle tonus and loss 
of power or lowered threshold of fatigue when compared to the 
sound side would be present.  Id.  

A moderately severe muscle disability is one where the injury 
was either through and through, or a deep penetrating wound 
by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intramuscular scarring.  The service 
department record (or other evidence) would show 
hospitalization for a prolonged period for treatment of the 
wound.  There would be a consistent complaint of cardinal 
signs or symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c), and, if present, an inability to keep up 
with work requirements.  Objectively, the entrance (and if 
present, exit) scars would indicate the track of missile 
through one or more muscle groups.  There would be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  Id.  

A severe muscle disability is one where the injury was either 
through and through, or a deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or one with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intramuscular binding 
and scarring.  The service department record (or other 
evidence) would show hospitalization for a prolonged period 
for treatment of the wound.  There would be a consistent 
complaint of cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c), which would be worse than 
that shown for moderately severe injuries, and, if present, 
an inability to keep up with work requirements.  Objectively, 
there would be ragged, depressed and adherent scars, 
indicating wide damage to muscle groups in the missile track.  
Palpation would show loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area.  Muscles would 
swell or harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  If they happen to be 
present, the following would also be signs of severe muscle 
injury: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  Id.  

Diagnostic Code 5301 and 5307 pertain to Muscle Group I and 
Muscle Group VII, respectively.  Muscle Group I functions in 
upward rotation of the scapula; elevation of arm above 
shoulder level.  It includes the extrinsic muscles of the 
shoulder girdle: (1) Trapezius (2) levator scapulae; and (3) 
serratus magnus.  Muscle Group VII functions in flexion of 
the wrist and fingers.  Muscles arising from internal condyle 
of humerus:  Flexors of the carpus and long flexors of 
fingers and thumb; pronator.  

Under both Diagnostic Codes 5301, for rating injuries of 
Muscle Group I, a 10 percent rating is assigned for moderate 
injury of the minor side, a 20 percent rating is assigned for 
moderately severe injury of the minor side, and a 30 percent 
rating is assigned for severe injury of the minor side.  38 
C.F.R. § 4.73, Diagnostic (2007).  

Under Diagnostic Codes 5307, for rating injuries of Muscle 
Group VII, a 10 percent rating is assigned for moderate 
injury of the major side, a 30 percent rating is assigned for 
moderately severe injury of the major side, and a 40 percent 
rating is assigned for severe injury of the major side.  38 
C.F.R. § 4.73, Diagnostic Code 5307(2007).  

Gunshot wound disabilities - musculo-skeletal system rating 
criteria

Limitation of motion of the minor arm to shoulder level or to 
midway between the side and shoulder level is assigned a 
rating of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.  .  Id.  

Normal range of motion of the shoulder is from 0 to 180 
degrees of flexion and 0 to 180 degrees of abduction, both 
with 0 degrees as the reference with the arm at the side of 
the body with extended fingers pointing to the floor, 90 
degrees with the arm parallel to the floor, and 180 degrees 
with the arm perpendicular to the floor with extended fingers 
pointing up.  See Plate I, 38 C.F.R. § 4.71.  Rotation 
measurements are with elbow flexed so that the forearm is at 
a right angle with the upper arm.  Id.  Reference is 0 
degrees, which is the position with the upper arm parallel to 
the floor.  Normal internal rotation is from 0 degrees to 90 
degrees, where 90 degrees is with the upper arm against the 
side of the torso.  Id.  Normal external rotation is from 0 
degrees to 90 degrees, where 90 degrees is with the upper arm 
against the head.  Id.  In other words, the combination of 
internal and external rotation is 180 degrees of motion.  

A rating under a musculo-skeletal diagnostic code is not 
assigned for the veteran's gunshot wound injury of the right 
forearm, nor is there any evidence of record showing that 
such a rating is warranted.  Hence, there is no reason to 
list the criteria for musculo-skeletal ratings for the wrist.  

Gunshot wound disabilities - facts and analysis

At the outset, the Board notes that the RO has assigned 
ratings for disability resulting from gunshot wounds of the 
veteran's torso under both a neurological diagnostic code 
(Diagnostic Code 8513) and a muscle injury diagnostic code 
(Diagnostic Code 5301).  Adjudicating the matter presently 
before the Board does not require that the Board address the 
propriety of those ratings already assigned.  See 38 C.F.R. 
§§ 4.14, 4.55(a).  

Service medical records include reports of a hospitalization 
from September to October 1992 for two gunshot wounds of the 
chest and one gunshot wound of the right forearm.  Entrance 
wounds were in the left chest immediately above the mid 
clavicular line and at approximately the fifth intercostal 
space in the mid chest.  Exit wounds were in the mid scapular 
region, in the mid back, and on the lateral chest.  The right 
forearm wound was described as through and through.  

The veteran's gunshot wounds were described as mildly oozing 
with no evidence of major hemorrhage.  There were no 
fractures.  By the time of discharge from the hospital, the 
only deficits noted were slightly decreased grip strength of 
the right hand and a decreased range of motion of the left 
shoulder, providing evidence against this claim (indicating a 
minimal problem).  

A July 2004 VA examination includes results of range of 
motion measurements of the veteran's left shoulder.  Flexion 
was from 0 to 140 degrees, abduction was from 0 to 130 
degrees, external rotation was from 0 to 70 degrees and 
internal rotation was from 0 to 80 degrees.  The examiner 
indicated that the veteran had pain with those measured 
motions.  

A review of the record raises questions as to the location of 
the veteran's gunshot wounds of the torso and whether more 
than one muscle group of the torso is involved.  Service 
medical records include reports of a hospitalization from 
September to October 1992 that describe the torso gunshot 
wounds as entrance wounds of the left chest immediately above 
the mid clavicular line and at approximately the fifth 
intercostal space in the mid chest.  Exit wounds were 
described as of the mid scapular region, in the mid back, and 
on the lateral chest.  

Of record is an anatomical diagram received by VA in January 
1994 along with a statement by the veteran.  The anatomical 
diagram is annotated as to locations of the veteran's gunshot 
wounds.  One such location implies damage to muscles of 
Muscle Group II or III, which include the pectoral muscles.  
However, there is no indication that the annotations are 
accurate.  Furthermore, the annotation that would include the 
pectoral muscles is not in agreement with the service records 
created by a medical professional contemporaneous to the 
injury or the findings of clinicians post service.  

Also relevant is an opinion rendered in conjunction with a 
July 2004 VA examination in which the examiner stated that 
the veteran's complaint of tenderness in the left breast area 
was as likely as not related to his gunshot wound injury, 
providing more evidence against this claim.  This raises the 
issue of whether the gunshot wound of the torso affected 
muscles additional to those of Muscle Group I.  However, the 
July 2004 examiner specifically diagnosed the veteran with 
injury to Muscle Group I with no mention of any other muscle 
groups.  

The Board finds the description in the service records to be 
more probative as to the muscles involved than the annotated 
anatomical drawing of unknown origin.  Similarly, the 
findings of the July 2004 examiner support the conclusion 
that only Muscle Group I was affected.  

Finally, the veteran is currently rated under a neurological 
diagnostic code for disability of the left shoulder and arm 
and an additional rating under muscle injury diagnostic code 
would amount to pyramiding.  

Also of note is that the evidence shows that the veteran's 
residuals of gunshot wounds of the torso result in no more 
than moderate disability as listed in the respective 
diagnostic codes for Muscle Group I and II.  Therefore, even 
if the Board were to find that more than Muscle Group I was 
affected, the resulting rating would not exceed the 30 
percent already assigned under the neurologic criteria.  Such 
a determination would not result in greater compensation for 
the veteran.  

As explained above, the veteran has entrance and exit wounds 
indicating through and through wounds of Muscle Group I.  
This disability is of the veteran's minor side.  The maximum 
rating available for Muscle Group I disability is 30 percent; 
the rating currently assigned the veteran's disability for 
neurologic disability.  As the primary symptoms of the 
veteran's disability are best described as neurologic, i.e., 
numbness of the left arm, this disability is appropriately 
rated under neurologic criteria.  Thus, a rating higher than 
the 30 percent already assigned is not available by 
application of the criteria found in Diagnostic Code 5301.  

The Board finds that the criteria for a rating higher than 30 
percent under the Diagnostic Code 8513 have not been met.  
Similarly, the Board finds that a rating higher than the 10 
percent already assigned, for arthritis and/or limitation of 
motion of the veteran's left shoulder is not warranted.  

The service treatment records indicate no bony involvement, 
and deceased range of motion of the left shoulder, possible 
due to pain.  The only residual at the time of hospital 
discharge was a slight decrease in sensation under the left 
axilla, providing evidence against this claim.  

In July 2004, the veteran underwent a VA examination with 
regard to disability resulting from gunshot wounds affecting 
his left shoulder.  During this examination, the veteran 
reported decreased range of motion of his left shoulder and 
decreased feeling in his left hand, shoulder, and chest.  He 
also reported shooting pain in his left arm when he lifts 
things and when he moves boxes.  The veteran described the 
pain as of the left inner arm and extending to, but not 
beyond, the left wrist.  He also reported that this caused 
him to type slower and to prevent him from reaching above his 
head or lifting over 15 pounds.  

Range of motion of the veteran's left shoulder was measured 
at 0 to 140 degrees of flexion, 0 to 130 degrees of 
extension, 0 to 70 degrees of external rotation, and 0 to 80 
degrees of internal rotation.  

This examination report provides evidence against assigning 
higher ratings for the veteran's disability manifesting as 
loss of range of motion of his left arm and neurologic 
deficit of his upper extremity.  Range of motion measurements 
of the veteran's left shoulder did not approach the criteria 
for a 20 percent rating, and, indeed, were nearly normal.  
Similarly, his report of neurological deficit does not 
include any paralysis of the veteran's arm or hand, but only 
subjective symptoms of changes in sensation.  Hence, more 
than a 30 percent rating for moderate incomplete paralysis is 
not warranted.  

October 2004 VA clinical notes report that the veteran had 
decreased strength of the left biceps and some atrophy of the 
left biceps and shoulder girdle, but without instability or 
tenderness of the shoulder joint.  The clinician remarked 
that the veteran had an entrance wound above the brachial 
plexus and an exit wound below the brachial plexus, leading 
the clinician to a statement that the veteran likely had 
injury to the brachial plexus; an injury to a nerve.  This 
clinician stated that he was going to refer the veteran for 
occupational therapy.  These notes indicated that, as between 
a rating based on criteria for muscle disability as opposed 
to criteria for nerve disability, the criteria for nerve 
disability is more appropriate.  

Occupational therapy notes from December 2004 report that the 
veteran had mid level constant pain of the left arm with left 
upper extremity range of motion of 145 degrees of flexion, 
130 degrees of abduction, external rotation of 85 degrees, 
internal rotation of 80 degrees, and muscle strength of 4 
plus out of 5.  Thus, the veteran's left arm was not limited 
to shoulder level or lower.  This is evidence against 
assigning a rating higher than 10 percent for limitation of 
motion of the veteran's left arm.  

Similarly, there was little loss of function of the veteran's 
left arm; rather his neurological deficit was, again, mainly 
pain.  This is additional evidence that the rating of 30 
percent for neurological manifestations is appropriate.  

Also of record is a July 2005 report from "S.F.", M.D., a 
neurologist who had examined the veteran.  Dr. S.F. 
documented the veteran's report of shooting pain in his left 
arm, forearm, and hand, as well as numbness of the first four 
digits of his left hand.  He also documented that the veteran 
had noticed weakness in dribbling a basketball.  Finally, he 
recorded the veteran's report that he had weakness of grip 
and numbness in both hands.  

Upon physical examination, Dr. S.F. found the veteran to have 
no upper extremity drift but weakness of hand grip, left 
worse than right.  Bulk and tone were normal.  Dr. S.F. also 
found the veteran to be sensorily intact to light touch, pin 
prick, vibration and temperature and to have 1 plus symmetric 
deep tendon reflexes of the biceps, triceps and 
brachioradialis, bilaterally.  

This report by Dr. S.F. is evidence against assigning a 
rating higher than the 30 percent already assigned for 
neurologic disability of the veteran's left upper extremity 
because this evidence shows that the veteran does not suffer 
from more than moderate incomplete paralysis of all left 
radicular groups.  

In May 2006, the veteran again underwent a VA examination of 
his left shoulder.  The veteran reported pain with activity 
but no flare-ups.  He also reported that he has difficulty 
lifting more than 15 pounds with his left arm and difficulty 
reaching pushing or reaching overhead.  Range of motion of 
the left shoulder was from 0 to 170 degrees of flexion and 
abduction with pain at 170 degrees.  There was no additional 
loss of range of motion due to pain, fatigue, weakness, lack 
of endurance, incoordination, or following repetitive use.  
The examiner assessed the veteran with minimal degenerative 
joint disease of the left shoulder.  

Again, this examination report provides evidence against 
assigning a rating higher than 10 percent for limitation of 
motion of the veteran's left arm because the range of motion 
measurements indicate that motion of the veteran's left arm 
is not limited to between his side and shoulder level.  Also, 
the examination shows that the neurological manifestations of 
the veteran's disability are not meaningfully different than 
those found in 2004.  For the same reasons stated above, this 
is evidence that a higher rating under a neurological code is 
not warranted.  

A rating of 10 percent is already assigned for arthritis of 
the veteran's left shoulder.  Since there is no evidence of 
arthritis of a second major joint or a group of minor joints, 
a higher rating is not available under Diagnostic Code 5003.  

In short, all evidence of record is against assigning a 
rating higher than 10 percent for the veteran's left shoulder 
strain with degenerative joint disease associated with 
residuals of gunshot wounds to the left chest, with muscle 
damage to Muscle Group I or assigning a rating higher than 30 
percent for neurological manifestations of this disability.  

Finally, no evidence of record shows that the veteran 
suffered any intramuscular scarring, sloughing of soft parts, 
debridement or prolonged infection due to his gunshot wounds 
of the torso.  This is evidence against assigning a rating 
higher than the 10 percent already assigned under Diagnostic 
Code 5301 for moderate disability of Muscle Group I.  While 
the veteran does have some weakness of the left arm, this is 
consistent with the assigned rating of 10 percent for 
moderate disability of Muscle Group I.  Therefore a higher 
rating is not warranted.  This is particularly true in this 
case as the veteran is in receipt of ratings under both a 
diagnostic code for muscle disability and a diagnostic code 
for neurological disability and there is no evidence of 
record that the injuries affect entirely different functions.  
38 C.F.R. § 4.55(a); see also 38 C.F.R. § 4.14.  .Thus, the 
veteran is already overcompensated for disability resulting 
from gunshot wounds of the left side of his torso.  
Additional ratings or higher ratings would be inappropriate.  

The Board now turns to discussion of the evidence of the 
veteran's disability resulting from the gunshot wound of his 
right forearm.  

As explained above, Dr. S.F. stated in his July 2005 report 
that the veteran had a weakened right hand.  This is evidence 
that the veteran's neurologic disability of the right upper 
extremity is not more than moderate.  

The January 2006 VA examination included an examination of 
the veteran's right forearm gunshot wound and resulting 
disability.  The veteran reported persistent numbness of his 
right forearm and hand.  Upon physical examination, the 
examiner found no muscle fasciculations or impaired sensation 
of the veteran's right upper extremity.  He provided an 
impression of status post gunshot wound of the right forearm.  
These objective clinical findings of essentially normal 
neurologic function of the veteran's right upper extremity 
are evidence against assigning a rating higher than the 30 
percent already assigned for neurologic manifestations of the 
veteran's gunshot wound injury of his right forearm.  

In a handwritten letter dated in October 2006, the veteran 
contended that he could no longer write because of disability 
of his right hand due to his service-connected injury.  
However, there is no objective evidence that his forearm 
gunshot wound renders him unable to write.  Indeed, 
problematically, the handwritten letter signed by the veteran 
is evidence against such a finding.  

Because disability resulting from the gunshot wound of the 
veteran's right forearm is mostly neurological, the 
disability is appropriately rated under a neurological 
diagnostic code rather than a muscle injury diagnostic code.  

The veteran's disability resulting from the gunshot wound of 
the right forearm amounts to subjective reports of numbness, 
and by his assertion, some difficulty writing.  Objective 
evidence of disability resulting from this injury was 
negative; there were no objective neurological deficits.  
This is compelling evidence against a rating higher than the 
30 percent already assigned for moderate incomplete paralysis 
of the right radial nerve.  

The Board finds that service and post service medical 
evidence is overwhelmingly against assigning higher or 
additional ratings for the veteran's disabilities of the 
upper extremities.  Nor does the Board find evidence that the 
veteran's disabilities of the upper extremities should be 
increased for any other separate period based on the facts 
found during the whole appeal period.  The evidence of record 
from the day the veteran filed the claim to the present 
supports the conclusion that the veteran is not entitled to 
additional increased compensation during any time within the 
appeal period.  The evidence is not so evenly balanced so as 
to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).  

Low back disability

Service connection was established for residuals lower back 
injury in the July 1994 rating decision and a noncompensable 
rating was assigned.  The RO subsequently increased that 
rating to 10 percent disabling, effective in September 2005, 
the first date that the veteran requested an increase.  

Unless intervertebral disc syndrome is evaluated based on 
incapacitating episodes, disabilities of the lumbar spine are 
evaluated under the general formula for diseases and injuries 
of the spine (General Formula) under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243.  These criteria apply to 
disability of the spine with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease. 

A 100 percent rating is assigned under the General formula 
for unfavorable ankylosis of the entire spine.  38 C.F.R. § 
4.71a.  

A 50 percent rating is assigned under the General Formula for 
unfavorable ankylosis of the entire thoracolumbar spine.  Id.  

A 40 percent rating is assigned under the General Formula for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  Id.

A 20 percent rating is assigned under the General Formula for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 10 percent rating is assigned under the General Formula for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  Id.

Note (1) under the General Formula directs the rater to 
evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  Id.  Note 
(2) defines normal range of motion for the thoracolumbar 
spine as 0 to 90 degrees of forward flexion, 0 to 30 degrees 
of extension, 0 to 30 degrees of left and right lateral 
flexion, and 0 to 30 degrees of left and right lateral 
rotation.  Id.  This sums to 240 degrees of normal combined 
range of motion of the thoracolumbar spine.  Id.  

Note (5) defines unfavorable ankylosis as a condition in 
which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Id.  Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.  Id.  

Intervertebral disc syndrome can also be evaluated by 
application of the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (Incapacitating 
Episode Formula).  Id.  Ratings vary from 10 percent for 
incapacitating episodes having a total duration of at lease 
one week but less than 2 weeks during a 12 month period to 60 
percent for incapacitating episodes having a total duration 
of at least 6 weeks during a 12 month period.  Id.  

Note (1) under the Incapacitating Episode Formula defines an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id.  

In February 2006, the veteran underwent a VA examination of 
his lumbar spine.  Range of motion was measured as 0 to 85 
degrees of forward flexion with pain beginning at 60 degrees, 
0 to 20 degrees of extension with pain beginning at 15 
degrees, right lateral extension of 0 to 30 degrees, left 
lateral extension of 0 to 25 degrees, both right and left 
lateral rotation of 0 to 15 degrees, all lateral motions were 
without pain, providing evidence against this claim.  

The examiner stated that there was no additional range of 
motion lost due to pain, weakness, fatigue, lack of 
endurance, or incoordination following repetitive use.  Also 
recorded by the examiner were the veteran's reports of 
episodic spasms of his lower back, and occasional back pain 
occurring with prolonged sitting or prolonged bending.  X-
rays revealed mild degenerative disc disease.  This examiner 
also stated that there had been no incapacitation due to this 
disability.  

While relevant private medical records from September 2006 
are associated with that address neurological difficulties 
suffered by the veteran, neither those records nor any other 
evidence not already considered in earlier, now final, rating 
decisions, provide evidence favorable to increasing the 
rating for the veteran's low back disability based on 
orthopedic criteria.  Indeed, in a September 2006 letter, 
"E.H.", M.D. stated that the veteran's gait was stable 
without antalgia and that the veteran got on and off the exam 
table easily and in and out of the chair easily.  Dr. E.H.'s 
letter is therefore additional evidence against assigning a 
higher rating for the veteran's lumbar spine disability based 
on orthopedic manifestations.  

Evidence favorable to the veteran's claim from the February 
2006 examination is the examiner's statement that the veteran 
had pain beginning at 60 degrees of forward flexion.  
However, the examiner found that the veteran had 0 to 85 
degrees of forward flexion and that there was no additional 
loss of range of motion due to pain.  The finding of pain 
beginning at 60 degrees raises the question of whether the 
criterion for a 20 percent rating, of forward flexion greater 
than 30 degrees but not greater than 60 degrees, has been 
met.  Given that the veteran's pain begins at 60 degrees, the 
very edge of the rating criteria, the Board finds that the 
veteran's lumbar spine disability is more nearly approximated 
by the rating criteria for a 10 percent rating than for a 20 
percent rating.  Likewise, even if one considers 60 degrees 
as the veteran's forward flexion, his combined range of 
motion of the thoracolumbar spine is 160 degrees; far in 
excess of the 120 degrees that would give rise to a 20 
percent rating.  Thus, the preponderance of the evidence is 
against assigning a rating higher than 10 percent disabling 
based on limitation of motion.  

Similarly the VA examiner found no objective evidence of 
muscle spasm, there is no evidence of guarding or muscle 
spasm found in any of the evidence and the VA examiner 
specifically stated that the veteran had a normal gait.  This 
is evidence against assigning a higher rating based on the 
criterion that requires muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour.  

The Board is aware of an August 2005 radiology report of a 
magnetic resonance imaging (MRI) study of the veteran's 
cervical spine.  That study showed straightening and slight 
reversal of the normal lordotic curve suggesting spasm of the 
paraspinal muscles or possibly laxity of the posterior 
longitudinal ligaments.  This was a study of the veteran's 
cervical spine, not his lumbar spine.  Hence, the findings of 
this study are not probative of whether the veteran suffers 
abnormal spinal contour due to muscle spasm resulting from 
his service connected lower back disability.  

Hence, the preponderance of the evidence is against assigning 
a rating higher than 10 percent disabling for the veteran's 
low back disability based on the criteria for orthopedic 
manifestations found in the General Formula.  

There is no evidence that the veteran has been prescribed bed 
rest by a physician due to disc disease related to his low 
back disability.  Indeed, the February 2006 examination 
report stated that there had been no incapacitation due to 
his lower back disability.  Hence, all evidence is against 
assigning a rating based on incapacitating episodes.  

The Board now turns to whether a separate rating is warranted 
for neurological manifestations of the veteran's low back 
disability.  

In his July 2005, referred to above in the section regarding 
the veteran's gunshot wound disabilities, Dr. "S.F." stated 
that the veteran had 5 out of 5 strength of his bilateral 
lower extremities, normal proprioception of the bilateral 
lower extremities, and 1 plus deep tendon reflexes as to knee 
jerk and ankle jerk with plantar flexor responses 
bilaterally.  This is evidence that the veteran's lower back 
disability does not result in objective neurologic 
abnormalities, providing more evidence against this claim.

The February 2006 VA examiner recorded the veteran's report 
that he had no bowel or bladder incontinence, no pain in the 
lower extremities, no incapacitation, negative straight leg 
raising, no sensory loss to pinprick or fine touch in the 
lower extremities and no atrophy or loss of strength of the 
lower extremities.  Reflexes were not elicited.  

In a September 2006 letter, "M.H.", M.D., reported that the 
veteran denied paresthesias in his lower extremities and 
denied bowel and bladder complaints.  Lower extremity 
strength was 5 out of 5 for the right extensor hallucis 
longus, 4 plus out of 5 for the left extensor hallucis and 5 
out of 5 for other muscles of the lower extremities.  Deep 
tendon reflexes were 2 plus at the knees and ankles, 
bilaterally.  The veteran was negative for straight leg raise 
and had normal sensation in the L4, L5, and S1 distributions.  
Subjectively, the veteran reported numbness in both the 
anterior and posterior aspects of his legs.  The objective 
evidence provided in Dr. M.H.'s letter is evidence against 
assigning a separate rating for neurological manifestations 
of the veteran's low back disability.  

Dr. "E.H.", in his September 2006 letter, reported that 
straight leg raise was negative for lower extremity pain, 
resulting only in low back pain.  This is more objective 
evidence against assigning a separate neurological rating for 
the veteran's low back disability.  

Taken as a whole, the letters from Dr.'s S.F., E.H, and M.H., 
along with the findings of the February 2006 VA examination 
provide evidence that preponderates against assigning 
separate ratings for neurological manifestations of the 
veteran's low back disability.  Where reflexes were elicited, 
the reflexes were normal. The veteran had normal or near 
normal strength in both lower extremities.  All objective 
findings indicated that the veteran has no neurological 
abnormalities that warrant a separate rating.  These 
objective findings outweigh the veteran's subjective reports 
of numbness of the lower extremities.  

Indeed, the rating criteria specifically states that 
associated objective neurologic abnormalities are to be rated 
under a neurological diagnostic code.  There are no 
"objective" neurologic abnormalities associated with the 
veteran's low back disability.  

The Board does not find evidence that the rating assigned for 
the veteran's lower back disability should be increased for 
any other separate period based on the facts found during the 
whole appeal period.  The evidence of record from the day the 
veteran filed his claim for an increased rating, in May 2003, 
to the present supports the conclusion that the veteran is 
not entitled to additional increased compensation during any 
time within the appeal period.  As such, the claim must be 
denied. The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007)

Left knee disability

Service connection for residuals, left knee strain, was 
established in the July 1994 rating decision and a 
noncompensable evaluation was assigned.  That evaluation was 
later increased to 10 percent and that evaluation remained in 
place until the veteran filed his current claim.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent 
rating is warranted where knee flexion is limited to 45 
degrees, a 20 percent rating is warranted where knee flexion 
is limited to 30 degrees, and a 30 percent rating is 
warranted where knee flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 provides for a 0 percent 
rating for knee extension limited to 5 degrees, a 10 percent 
rating for knee extension limited to 10 degrees, a 20 percent 
rating for knee extension limited to 15 degrees, a 30 percent 
rating for knee extension limited to 20 degrees, a 40 percent 
rating for knee extension limited to 30 degrees, and a 50 
percent rating for knee extension limited to 45 degrees.  

Under Diagnostic Code 5257, a 10 percent rating is assigned 
for slight recurrent subluxation or lateral instability, a 20 
percent rating is assigned for moderate recurrent subluxation 
or lateral instability, and a 30 percent rating is assigned 
for severe recurrent subluxation or lateral instability.  Id.  

Prior to March 2006, the veteran's left knee disability was 
evaluated as 10 percent disabling under the criteria found at 
38 C.F.R. § 4.71a, Diagnostic Code 5257, for other impairment 
of the knee, either lateral instability or recurrent 
subluxation.  In a March 2006 the RO evaluated this 
disability as 10 percent disabling under the criteria found 
at 38 C.F.R. § 4.71, Diagnostic Code 5260, for limitation of 
flexion of the leg, rather than under the criteria found in 
Diagnostic Code 5257.  

In July 2004, the veteran underwent VA examination of his 
left knee.  He reported swelling of the front of his left 
knee and stiffness, but did not report weakness, heat, 
redness, joint swelling, instability, locking, lack of 
endurance or control or incoordination.  Similarly, the 
veteran reported that he used a knee brace approximately 5 
times per month but did not use crutches.  

Range of motion of the veteran's left knee was from 0 degrees 
of extension to 100 degrees of flexion without additional 
loss of motion due to pain, fatigue, weakness, or lack of 
endurance following repetitive use.  His left knee was stable 
as to medial and lateral ligaments and as to anterior and 
posterior cruciate ligaments. McMurray's test was negative.  
Both knees were of the same diameter; evidence against a 
finding of either swelling or atrophy.  The veteran reported 
pain with the examination and tenderness of the knee joint 
posteriorly and laterally.  

This is evidence against assigning a rating higher than the 
10 percent already assigned or for assigning an additional 
rating for instability of the veteran's left knee.  This 
evidence shows that the veteran's range of motion of the left 
knee does not approach the limitation to 10 degrees of 
extension or 45 degrees of flexion needed for even a 10 
percent rating.  This evidence also shows that his left knee 
is stable.  

The veteran's left knee was again examined in January 2006.  
He reported intermittent left knee pain brought on by 
prolonged standing, walking, or running and reported 
occasional swelling and buckling of his left knee but no 
locking.  As to difficulty with daily activities, the veteran 
started that he had difficulty climbing stairs and pain with 
squatting and that he could not run.  He also reported that 
he had flare ups of increased symptoms occurring three times 
per month of five days duration.  

On examination the veteran was found to have no instability, 
erythema, effusion, tenderness, deformity, or crepitus of his 
left knee.  McMurray's test was negative.  Range of motion 
was measured as 0 degrees of extension to 95 degrees of 
flexion with pain at 90 degrees.  There was no additional 
loss of range of motion due to pain, weakness, fatigue, 
incoordination or lack of endurance with repetitive use.  The 
examiner stated that he could not offer an opinion as to the 
symptoms during flare-ups without resorting to speculation.  

This examination report provides additional evidence against 
assigning a rating higher than 10 percent for disability of 
the veteran's left knee or for assigning a separate rating 
for instability.  This examination is essentially in 
agreement with that of July 2004 and thus the reasoning for 
the Board's finding is the same as that stated with regard to 
the July 2004 examination report.  

The medical evidence regarding the veteran's left knee 
disability is against granting a higher or additional 
evaluation for this disability.  Only his subjective reports 
provide any basis for a higher or an additional rating (for 
instability).  However, as the examination reports have been 
entirely consistent and provide no basis for a higher rating, 
the Board finds that these reports outweigh the veteran's 
subjective reports.  

Nor does the Board find evidence that the rating for the 
veteran's left knee disability should be increased for any 
other separate period based on the facts found during the 
whole appeal period.  The evidence of record from the day the 
veteran filed the claim to the present supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.  The evidence is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).  

Right ankle sprain

Service connection was established for residuals right ankle 
sprain in the July 1994 rating decision.  A 10 percent rating 
was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5271 
and that rating remained in effect until the veteran filed 
his current claim.  

Moderate limitation of motion of either ankle is assigned a 
10 percent rating and marked limitation of motion of either 
ankle is assigned a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  

Normal motion of the ankle is 0 to 20 degrees of dorsiflexion 
and 0 to 45 degrees of plantar flexion, with 0 degrees being 
that position with the foot parallel to the floor.  See 
38 C.F.R. § 4.71, Plate II.  

The veteran underwent examination of his right ankle during 
the January 2006 VA examination.  Dorsiflexion was measured 
at 0 to 15 degrees with pain at 15 degrees.  Plantar flexion 
was measured at 0 to 30 degrees with pain at 30 degrees.  The 
examiner stated that there was no additional loss of range of 
motion due to pain, weakness, fatigue, incoordination, or 
lack of endurance with repetitive use.  

This examination report provides evidence against assigning a 
rating higher than 10 percent for the veteran's right ankle 
disability.  Dorsiflexion was to three quarters of normal and 
plantar flexion, even considering the pain a 30 degrees, was 
two thirds of normal.  This is not a picture of more than 
moderate limitation of motion of the veteran's right ankle.  
There is no evidence of record more favorable to the 
veteran's claim for an increased rating for his residuals of 
right ankle sprain.  

Evidence of record does not indicate that the rating assigned 
for the veteran's right ankle sprain should be increased for 
any other separate period based on the facts found during the 
whole appeal period.  The evidence of record from the day the 
veteran filed the claim to the present supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.  The evidence is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).  

Extraschedular consideration for individual disabilities

Because the veteran has referred repeatedly to interference 
with his ability to work due to his service connected 
disabilities, the Board has considered whether any of such 
disabilities warrant referral for extraschedular 
consideration.  To accord justice in an exceptional case 
where the scheduler standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1) (2007).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.  

Ratings have been assigned that contemplate the level of 
disability and symptomatology of each of the veteran's 
service-connected disabilities.  There are no manifestations 
not contemplated by the rating schedule and assigned an 
adequate evaluation based on evidence showing the 
symptomatology and/or disability.  Therefore, no referral for 
extraschedular consideration is required and no further 
analysis is in order.  
TDIU

A TDIU may be assigned where the schedular rating is less 
than total, as in this case, when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more. 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2007).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
Disabilities resulting from common etiology or a single 
accident, (3) Disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) Multiple injuries incurred in 
action, or (5) Multiple disabilities incurred as a prisoner 
of war.  Id.

Where these percentage requirements are not met, entitlement 
to the benefit on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities, and consideration is given to the 
veteran's background including his employment and educational 
history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2007).

In order to be granted a TDIU, the veteran's service-
connected disabilities, alone, must be sufficiently severe to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  In determining whether unemployability 
exists, consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but not to his age or to any impairment caused by nonservice- 
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the RO has assigned disability ratings titled 
as associated with the veteran's gunshot wounds which combine 
to a 60 percent rating for compensation purposes.  Hence, 
under any analysis, the veteran meets the percentage 
threshold listed in 38 C.F.R. § 4.16(a).  However, a TDIU 
cannot be granted under § 4.16(a) unless the evidence is at 
least in equipoise as to whether the veteran is unable to 
secure and follow a substantially gainful occupation as the 
result of his service connected disabilities.  The 
preponderance of evidence of record shows that the veteran's 
service connected disabilities do not render him unable to 
secure and follow a substantially gainful occupation.  

Of record is evidence submitted by the veteran that he 
contends is favorable to a finding that his service connected 
lumbar spine disability renders him unable to secure and 
follow a substantially gainful occupation.  The Board finds 
this characterization of the evidence to be inaccurate.  
However, since there are opinions from several medical 
professionals, the Board has weighed the evidence that the 
veteran points to along with all other evidence of record.  
It is within the Board's province to weigh the probative 
value of opinions from medical professionals.  In Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

As stated by the Court, credibility is within the province of 
the Board.  So long as the Board provides an adequate reason 
or basis for doing so, the Board does not err by favoring one 
competent medical opinion over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  Greater weight may be placed on 
one examiner's opinion over another depending on factors such 
as reasoning employed by the examiners and whether or not, 
and the extent to which they reviewed prior clinical records 
and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Additionally, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).

The evidence pointed to by the veteran in support of his 
claim are letters from two physicians, "E.H." and "M.H.", 
both dated in September 2006.  Dr. M.H. provided an 
assessment that included a statement that work restrictions 
should include no prolonged standing or sitting for greater 
than 10 to 30 minutes, no lifting of more than 10 to 15 
pounds, no bending, stooping, crawling or twisting.  Dr. M.H. 
also stated that he was sure that the veteran would have 
acute exacerbations of low back pain secondary to his disc 
degeneration.  

In his September 2006 letter, Dr. E.H. stated: 

While I am not a disability physician . . 
. I would offer that it would be very 
hard to get him under regular employment 
even at a sedentary level as he cannot 
sit, stand, or walk for any length of 
time before he needs to lie down.  It 
would make routine regular employment 
very difficult.

These letters are not evidence that the veteran is unable to 
secure and follow a substantially gainful occupation due to 
his low back disability or any other service-connected 
disability.  Dr. E.H.'s letter is the most favorable to the 
veteran's claim for a TDIU because it expresses that the 
veteran's low back disability would make regular employment 
"difficult", even if that employment were sedentary.  
However, Dr. E.H. does not state that the veteran could not 
work in a sedentary job, merely that employment would be 
difficult.  Dr. M.H.'s letter is consistent with a finding 
that the veteran could engage in sedentary employment despite 
his low back disability.  

These letters merely state what is expected as to a veteran 
with service-connected disabilities - that his disabilities 
will impact on his employment options and make employment 
more difficult than if he did not have the disabilities.  
Indeed, as stated in 38 C.F.R. § 4.1, the ratings represent 
the average impairment in earning capacity in civilian 
occupations, as the result of injuries or diseases and their 
residual conditions.  These ratings are generally considered 
adequate to compensate the veteran for considerable loss of 
working time from exacerbations proportionate to the severity 
of the disability.  Id.  

In short, the ratings assigned for the veteran's various 
disabilities contemplate that the veteran will have 
difficulty in employment.  

Highly probative evidence that the veteran is able to secure 
and follow a  substantially gainful occupation is found in 
the opinion rendered by the VA examiner who examined the 
veteran in January 2006.  That examiner stated that "based 
on the patient's history and physical findings the patient 
would not be able to engage in employment requiring physical 
exertion.  However, the patient could be employed in a 
sedentary job."  Both the examiner, a physician's assistant, 
and a physician in occupational medicine, signed this 
examination report.  

The same examiner who examined the veteran in January 2006 
also examined him again in February 2006; specifically for 
determining the severity of the veteran's low back 
disability.  He did not specifically opine as to the effect 
of the veteran's low back disability on employment.  However, 
the physical examination and comments by the examiner with 
regard to the veteran's low back disability sufficiently 
address this disability in terms of limitations affecting 
employment.  

The examiner recorded the veteran's report of episodic spasms 
of his lower back and of occasional lower back pain that 
occurs with prolonged sitting or prolonged bending, stating 
that this occurs 3 to 4 times per month and lasts 2 to 3 
hours at a time.  This examiner stated that the veteran's 
daily activities were affected in that he cannot lift more 
than 15 pounds, cannot stand for more than one hour, sit for 
more than two hours, walk for more than 1 hour and has 
difficulty getting in and out of his car.  As an impression, 
this examiner stated that x-rays revealed mild degenerative 
disc disease.  

These statements by the examiner are evidence that the 
veteran is not unemployable due to his service connected low 
back disability.  Moreover, the results of that examination 
show that the veteran's low back strain results in disability 
that warrants no more than the 10 percent rating assigned.  
Hence, the statement by Dr. E.H. that the employment would be 
difficult due to the veteran's low back disability is not in 
agreement with the physical findings of his low back 
disability from the VA examination.  Nor is the statement in 
agreement with the remark in that same September 2006 letter 
from Dr. E.H. that the veteran got on and off the exam table 
easily and gets in and out of his chair easily, or, for that 
matter, with the September 2006 letter from Dr. M.H. in which 
that physician reported essentially normal objective findings 
on physical examination.  

Finally, the Board notes that the veteran is in receipt of 
Social Security Administration (SSA) disability benefits.  
Records obtained from the SSA indicate that the veteran's 
disability for SSA purposes do not include any of his service 
connected disabilities.  Rather, in an August 2002 
RECONSIDERATION DISABILITY REPORT, the veteran indicated that 
he could not work due to psychiatric disabilities, providing 
evidence against his VA claim.  

During the October 2007 Board hearing, the veteran indicated 
that his SSA disability benefits were based on a nonservice-
connected disability.  There is also an indication of a claim 
against the US Postal Service based solely on a nonservice-
disability (see page 31 of BVA hearing transcript).  This is 
evidence against the veteran's claim for a TDIU because the 
evidence suggests that any inability that the veteran may 
have as far as obtaining or keeping employment results from 
nonservice-connected disabilities rather than from service-
connected disabilities.  

The preponderance of medical evidence of record that directly 
addresses whether the veteran's service connected 
disabilities render him unable to secure and follow a 
substantially gainful occupation is against his claim for a 
TDIU.  As detailed above, the veteran's individual service 
connected disabilities do not provide a picture of an 
individual rendered unable to secure and follow a 
substantially gainful occupation as the result of those 
disabilities.  Hence, the veteran's claim for a TDIU must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.  As 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  The 
Federal Circuit stated that requiring an appellant to 
demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the VCAA and VA's 
uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in May 2004, June 2005, October 2005, and 
March 2006.  These letters informed the veteran of what 
evidence was required to substantiate the claims and of the 
veteran's and VA's respective duties for obtaining evidence.  

In the June 2005 letter, the RO told the veteran of the 
specific requirements to establish a TDIU as well as the 
types of evidence to submit to substantiate this claim and 
the veteran's and VA's duties in obtaining such evidence.  

Beyond this, it is important to note for the record that the 
undersigned undertook an extensive direct effort at hearing 
to make sure we had "everything".  See transcript at page 
31.  

To the extent that the veteran's claim or claims on appeal 
fall into the category of claims that require the notice 
explained by the Court in Vasquez-Flores, the Board finds 
that the March 2006 letter substantially complied with the 
requirements for increased rating claims.  In that letter, 
the RO informed the veteran as to how VA assigns disability 
ratings and effective dates.  This letter told the veteran 
that disabilities are assigned ratings from 0 to 100 percent 
based on a schedule for evaluating disabilities found in 
Title 38 of the Code of Federal Regulations, in Part 4.  This 
is equivalent to telling him that disability ratings are 
assigned according to criteria found in diagnostic codes as 
38 C.F.R. Part 4 contains the diagnostic code criteria.  He 
was also told that the nature and symptoms of the disability 
as well as the severity and duration of symptoms and their 
impact on employment were considered by VA in assigning 
disability ratings.  He was provided with examples of the 
types of evidence that could substantiate his claim(s).  

While the veteran was not provided notice as to measurements 
required for higher ratings based on limitation of motion of 
his back, arm, knee, or ankle, the Board finds that the 
notice provided along with the administrative procedures 
leading to this Board decision renders any such deficiency 
non-prejudicial to the veteran.  

In Vazquez-Florez, the Court stated that the examples given 
in Sanders are only examples, and therefore not exclusive 
means of demonstrating that a defect in notice has not 
prejudiced the veteran.  Vazquez-Florez v. Peake, 22 Vet. 
App. 37, 46 (2008).  Rather, what is important is whether the 
essential fairness of the adjudication has been affected by a 
defect in VCAA notice.  Id.  In making this determination it 
is appropriate to consider post adjudicatory notice and the 
extensive administrative appellate procedures leading to the 
final Board decision.  Id.  

Here, the veteran underwent VA examinations that included 
range of motion measurements of his back, arm, knee, and 
ankle.  In the December 2006 Statement of the Case, the 
veteran was provided with rating criteria which included 
reference to range of motion measurements in evaluating 
musculo-skeletal disabilities.  Following that non-VCAA 
notice, the veteran testified at a personal hearing before 
the undersigned where he had the opportunity to present 
additional argument and to apprise the Board of any 
additional favorable evidence.  By the time of issuance of 
this Board decision, the veteran has received more notice 
that specific measurements would be involved in determining 
the rating assigned for these disabilities than the VCAA 
notice required by the Court's holding in Vazquez-Florez.  
Hence, the essential fairness of this adjudication has not 
been affected by any deficiency in the VCAA notice provided 
to the veteran in this regard.  

Here, it cannot be said that the veteran was provided with 
sufficient VCAA notice prior to the initial adjudication of 
his claim for a TDIU and the attendant ratings for each 
disability for which the veteran either requested or implied 
a request for a higher rating.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO) see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  

In this case, the Board finds that any timing error was not 
prejudicial to the veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case by way of the 
Statement of the Case issued in December 2006, after the 
notice was provided.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and SSA disability records.  The veteran 
submitted letters and treatment reports from "S.F.", 
"E.H.", "M.H.", M.D. and the veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  VA medical 
examinations that addressed all of the veteran's disabilities 
relevant to this appeal were afforded the veteran in January, 
February and May 2006.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is dismissed as to the timeliness of a notice of 
disagreement to a July 2004 rating decision in which the RO 
denied service connection for left shoulder strain and left 
inner arm pain.  

The appeal of all other issues is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


